DOWDELL, J.
The appeal in this case is taken from a judgment of the circuit court denying a motion made by the defendant in the court, below to amend a judgment entry nunc pro tunc.
The suit was in detinue. The complaint described the property sued for as “one yoke of oxen, one red ox and one red and white ox.” The judgment rendered for the plaintiff was for “one yoke of oxen,” and the value was assessed in the aggregate at $45. By the motion of the. defendant to amend it was sought to introduce into the judgment entry the words contained in the complaint, “one red ox and one, red and white ox.” These words in the complaint immediately follow the words “one yoke of oxen,” and it is evident that, they were merely descriptive of the oxen composing the yoke. The judgment entry, without these dscriptive words, was complete, and we are unable to sec how the defendant can be injured by the omission of them from the judgment, entry, or can he benefited by incorporating them therein;
By the motion to amend, it was also sought to strike from the judgment, entry the recital in the, judgment that “it, was admitted by the defendant on the trial of this cause that the cattle sued for were dead at the time *487of trial.’’ If it be conceded that this recital was un-necessary to a complete and perfect judgment entry, we are unable, to see how the defendant can be hurt by it. The court overruled the motion to amend, and it is not shown that any error resulting in injury followed from the ruling. The judgment appealed from will'be affirmed.
Affirmed.
Tyson, O. J., and Anderson and McClellan, JJ., concur.